DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama et al. (JP2009-184993) (hereafter “Kageyama”), where a machine translation is used as the English equivalent, in view of Hatakeyama et al. (US 2015/0236274) (hereafter “Hatakeyama”).
Regarding claims 1-15, Kageyama teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, an electron injection layer, and a cathode (pages 31 and 32 of the machine translation paragraphs under the heading Example 1). Kageyama teaches that the light emitting layer comprises a host material and a blue fluorescent dopant (page 31 of the machine translation first paragraph under the heading Example 1). Kageyama teaches that the host material can be 
    PNG
    media_image1.png
    79
    212
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    77
    230
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    76
    272
    media_image3.png
    Greyscale
 are a few examples (paragraphs [0035]-[0046] of the JP document and page 6 of the machine translation last paragraph). Kageyama does not limit the light emitting material used and teaches boron compounds can be used (pages 12-16 of the machine translation). Kageyama teaches that the electron transporting can comprise Alq and the electron injection layer can further comprise LiF (page 31 of the machine translation first paragraph under the heading Example 1). Kageyama teaches that the electroluminescent device can be used in a display device or light device (page 33 of the machine translation last paragraph). 
Kageyama does not specifically teach where the light emitting dopant is a boron complex taught by the applicant.
Hatakeyama teaches an electroluminescent device comprising boron complexes as light emitting materials in electroluminescent devices (paragraphs [0078], [0083], and [0550]-[0553]). Hatakeyama teaches the light emitting dopant can have the following structure, 
    PNG
    media_image4.png
    184
    273
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    195
    252
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    137
    201
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    192
    256
    media_image7.png
    Greyscale
 are a few examples (paragraph [0078]). Hatakeyama teaches that using the boron compounds leads to a blue emitting electroluminescent device with excellent properties (paragraphs [0045], [0046], and [0619]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed modify the device of Kageyama so the light emitting material is changed one of the boron compounds of Hatakeyama, such as 
    PNG
    media_image4.png
    184
    273
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    195
    252
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    137
    201
    media_image6.png
    Greyscale
, or 
    PNG
    media_image7.png
    192
    256
    media_image7.png
    Greyscale
, The motivation would have been to provide an excellent electroluminescent device.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (CN105418357) (hereafter “Chong”), where a machine translation is used as the English equivalent, in view of Hatakeyama et al. (US 2015/0236274) (hereafter “Hatakeyama”).
Regarding claims 1-6 and 8-15, Chong teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, an electron injection layer, and a cathode (pages 9 and 10 of the machine translation). Chong teaches that the light emitting layer comprises a host material and a blue fluorescent dopant (page 31 of the machine translation first paragraph under the heading Example 1). Chong teaches that the host material can be 
    PNG
    media_image8.png
    105
    189
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    108
    198
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    110
    240
    media_image10.png
    Greyscale
, and 
    PNG
    media_image11.png
    106
    269
    media_image11.png
    Greyscale
 are a few examples (pages 5-11 of the CN document). Chong does not limit the light emitting material used (pages 9 and 10 of the machine translation). Chong teaches that the electron transporting can comprise BPhen and the electron injection layer can further comprise LiF (pages 9 and 10 of the machine translation). Chong teaches that the electroluminescent device can be used in a display device or light device (page 1 of the machine translation first paragraph under the heading background). 
Chong does not specifically teach where the light emitting dopant is a boron complex taught by the applicant.
Hatakeyama teaches an electroluminescent device comprising boron complexes as light emitting materials in electroluminescent devices (paragraphs [0078], [0083], and [0550]-[0553]). Hatakeyama teaches the light emitting dopant can have the following structure, 
    PNG
    media_image4.png
    184
    273
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    195
    252
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    137
    201
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    192
    256
    media_image7.png
    Greyscale
 are a few examples (paragraph [0078]). Hatakeyama teaches that using the boron compounds leads to a blue emitting electroluminescent device with excellent properties (paragraphs [0045], [0046], and [0619]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed modify the device of Chong so the light emitting material is changed one of the boron compounds of Hatakeyama, such as 
    PNG
    media_image4.png
    184
    273
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    195
    252
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    137
    201
    media_image6.png
    Greyscale
, or 
    PNG
    media_image7.png
    192
    256
    media_image7.png
    Greyscale
, The motivation would have been to provide an excellent electroluminescent device.
Regarding claims 7 and 16-19, Chong teaches the host material is a derived from one of the following formulas, 
    PNG
    media_image12.png
    150
    176
    media_image12.png
    Greyscale
 and 
    PNG
    media_image13.png
    121
    203
    media_image13.png
    Greyscale
 , where Ar1 and Ar2 can be 
    PNG
    media_image14.png
    65
    63
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    120
    76
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    126
    70
    media_image16.png
    Greyscale
, and 
    PNG
    media_image17.png
    116
    100
    media_image17.png
    Greyscale
 are examples (paragraphs [0010]-[0019]). 
Chong does not specifically teach a compound that meets the applicant’s claimed compounds.
Given the general formula and the specific compounds of Chong, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed make compounds according the general formula of Chong so the compounds have the following structure, 
    PNG
    media_image18.png
    57
    153
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    64
    158
    media_image19.png
    Greyscale
, and 
    PNG
    media_image20.png
    68
    180
    media_image20.png
    Greyscale
. One of ordinary skill in the art would expect the compounds to act in a similar manner as the other compounds taught by Chong.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP2009-194042 teaches compounds that meet applicant’s claimed formula 2 (paragraphs [0072]-[0083]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759